COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
FRANK J. HOLDAMPF d/b/a
PATRIOT OIL     )
COMPANY,                                                         )
                                                                              )               No.  08-02-00458-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
County Court at Law
B & D OIL COMPANY, A
KINO                       )
CORPORATION COMPANY,                           )           
of Midland County, Texas
                                                                              )
Appellee.                           )                   (TC# CC09474)
                                                                              )
 
 
MEMORANDUM  OPINION
 
This appeal is
before the Court on its own motion for determination of whether it should be
dismissed pursuant to Tex.R.App.P. 37.3(b), which states: 
(b)        If No Clerk=s Record Filed Due to Appellant=s Fault.  If the trial court clerk failed to file the
clerk=s record
because the appellant failed to pay or make arrangements to pay the clerk=s fee for preparing the clerk=s record, the appellate court may‑‑on
a party=s motion
or its own initiative‑‑dismiss the appeal for want of prosecution
unless the appellant was entitled to proceed without payment of costs.  The court must give the appellant a
reasonable opportunity to cure before dismissal.
 
Tex.R.App.P. 37.3(b).




By letter dated
December 16, 2003, the District Clerk of Midland County informed this Court
that no designation of record and/or financial arrangements have been made by
Appellant.  On December
18, 2003, pursuant to Tex.R.App.P. 37.3(b), this Court=s clerk sent Appellant notice of the
Court=s intent
to dismiss this appeal for want of prosecution if no timely clerk=s record or request for additional time
was received.  Further, the Court
requested a response within ten days from the records current due date of
December 20, 2003, to show grounds for continuing the appeal.  No response has been received as of this
date.
We have given
notice of our intent to dismiss the appeal, requested a response if a
reasonable basis for failure to pay or make arrangements to pay the clerk=s fee for preparing the clerk=s record exists, and have received
none. We see no purpose that would be served by declining to dismiss this
appeal at this stage of the proceedings. 
Pursuant to Tex.R.App.P.
37.3(b), we dismiss the appeal.
 
 
 
February
12, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.